DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear based upon the language of the claims, including its dependencies, if the predetermined direction of the independent claimed scope is variable. It appears from the dependencies the applicant is adjusting or muddling the record by claiming the direction is such a manner. The applicant response did not include a clear drawing indicating what is to be interpreted as the predetermined direction; such would have made the record clear and avoided such 112 rejection. Is the “predetermined direction” shifting throughout the claims whereby the structure of the independent claim shifts to separate and distinct embodiments? 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al (PGPUB 2016/0181577) further in view of Okutani et al (PGPUB 2014/0023914)
Claim 5: Kijiawara teaches a secondary battery [Fig 2] which comprises an energy storage device of a case (1), a terminal portion (12), a current collector (4), and a connection portion which penetrates the case and connects the terminal portion and the current collector [Fig 2, 6]. The prior art teaches an embodiment interpreted to have a first convex portion and second convex portion [Modified Fig 9]. It is interpreted that the first convex portion of Kajiwara is disposed in an entire outer periphery of the swagged portion and that the second convex portion protrudes in a predetermined direction more than the first convex portion at an inner peripheral side of the first convex portion [Modified Fig 9].


    PNG
    media_image1.png
    350
    523
    media_image1.png
    Greyscale

The prior art Kajiwara teaches a swagged portion on one side of the member, but not both.
Okutani teaches a prismatic secondary battery [abstract]. The element (17) of the Okutani is analogous to the penetrating member (12) of Kajiwara. Okutani teaches a sealing plate that is sealed with a penetrating member that is pressed and swagged on both sides in order to more properly attach the penetrating member to the plate [Fig 5; 0051-0052]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the penetrating member of Kajiwara to include a mirror image swagging and pressing member on both sides of the penetrating member as taught by Okutani in order to more effectively crimp the terminal and the plate together [0051-0052]. 

    PNG
    media_image2.png
    187
    504
    media_image2.png
    Greyscale

Claim 6: Kajiwara teaches a concave portion to be in the center region of the convex portion [Fig 9].
Claim 7: Kajiwara depicts the concave portion to be formed. The specifics to the sides, direction, and relationship thereof are interpreted to be met by the similarity in depictions of the prior art to that of the instant claimed invention. The claim appears that it could be missing a word two as it boarders on being indefinite. If there are argued differences between the claim language and the prior art, Figure 9 of the prior art is relied upon as well as MPEP 2144.04 Change of shape whereby slight adjustments to angles in order to optimize adhesion would be obvious and routine to one having ordinary skill in the art at the time of invention.
Claim 8: Kajiwara teaches the first convex portion to have an annular flat surface and formed at the outermost portion of the second convex portion [Fig 9]. It is interpreted that the lines which make up the first and second convex angles overlap in the prior art. The instant claimed scope is not narrow enough to recite a limitation pertaining to one angle of the convex being perpendicular to the direction of predetermined direction, whereby the directions making up the first convex portion and second convex portion are not overlapping. 
Claim 9: Kajiwara teaches a motivation to reduce the air mobility through the seal of the penetrating member [0059]. The mechanism is deformed and comprising an annular deformation [Fig 8]. The instant claim language pertains to the product by process of forming the element of the instant claim and is not held to such metric for patentability. The structure of the prior art reads on the instant claim as presented 
    PNG
    media_image2.png
    187
    504
    media_image2.png
    Greyscale


Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al (PGPUB 2016/0181577) further in view of Okutani et al (PGPUB 2014/0023914) and Hirose et al (WO 2017/110480).
Claim 10: 

    PNG
    media_image2.png
    187
    504
    media_image2.png
    Greyscale

Kijiawara teaches a secondary battery [Fig 2] which comprises an energy storage device of a case (1), a terminal portion (12), a current collector (4), and a connection portion which penetrates the case and connects the terminal portion and the current collector [Fig 2, 6]. The prior art teaches an embodiment interpreted to have a first convex portion and second convex portion [Modified Fig 9]. It is interpreted that the first convex portion of Kajiwara is disposed in an entire outer periphery of the swagged portion and that the second convex portion protrudes in a predetermined direction more than the first convex portion at an inner peripheral side of the first convex portion [Modified Fig 9].
The prior art Kajiwara teaches a swagged portion on one side of the member, but not both.
Okutani teaches a prismatic secondary battery [abstract]. The element (17) of the Okutani is analogous to the penetrating member (12) of Kajiwara. Okutani teaches a sealing plate that is sealed with a penetrating member that is pressed and swagged on both sides in order to more properly attach the penetrating member to the plate [Fig 5; 0051-0052]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the penetrating member of Kajiwara to include a mirror image swagging and pressing member on both sides of the penetrating member as taught by Okutani in order to more effectively crimp the terminal and the plate together [0051-0052]. 
Kajiwara teaches an outermost periphery which is approximately a straight line and not tapered.
Hirose teaches an electrical storage device with a crimped terminal whereby the external portion in its furthest location from the center, juxtapose the surface of the plate, is tapered [Abstract, Fig 2]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the outermost portion of the swagged portion of Kajiwara to include a tapered portion as taught by Hirose in order to improve the welding marking and fixability of the swagged portion to the plate [Abstract]. 
Claim 11: Kajiwara teaches the second convex portion to include a tapered surface [Fig 9]. 
Claim 12: Kajiwara in view of Hirose teach a structure such that the diameter of the outer periphery decreases as the first convex portion extends away from the case once the center part of the convex portion is met. 
Claim 13: Kajiwara teaches the first tapered surface to be formed such that a diameter of the outer periphery of the first convex portion decreases as the first convex portion extends. The direction is such that the it is away from the contact surface of the first convex portion  with the body portion being the current collector [Fig 9].
Claim 14: Kajiwara teaches a predetermined direction to be away from the contact surface of the first convex portion with a body portion of the current collector [Fig 9]. 
Claim 15: Kajiwara teaches the swaged portion penetrating the current collector and projects in a predetermined direction from the current collector [Fig 9].
Claim 16: Kajiwara teaches the first convex portion disposed in an entire outer periphery of the swaged portion [Fig 9].
Claim 17: Kajiwara teaches the swaged portion penetrating the current collector and projects from the current collector [Fig 9].
Claim 18: Kajiwara teaches the direction to be a direction away from the contact surface of the first convex portion with a body portion of the current collector [Fig 9].
Claim 19: Kajiwara teaches a first convex portion including a taper as taught by Hirose. The diameter of the outer periphery of the fist convex portion comprises a portion which decreases as the first convex portion extends away from the contact surface [Fig 9].
Claim 20: Kajiwara teaches a second convex portion having a second tapered surface in an entire outer periphery of the second convex portion whereby a diameter of the outer periphery of the second convex portion continuously decreases as the second convex portion extends away from the first convex portion [Fig 9].
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723